Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 1 of 13

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W,, Suite 5000 Washington, D.C. 20001
Telephone: (202) 379-1133 Website: www.decourts.goy

 

 

 

 

Haley Southee

Plaintit?

vs.
Case Number 2021 CA 000202 B

D.C. Metropolitan Police Officer Brian Varga, etal.,

Detendant

SUMII ONS

To the above named Defendant: D; SAG 4a: Co ad bez bi, env)

Serve) Ker) fAtine , ITEP 19

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service, If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attomey for the plaintiff who is suing you. The
attomey’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 am, and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

 

 

 

 

 

James A. DeVita, Esq. #370578 Clerk of the Court

Name of Plaintiff's Attorney

2111 Wilson Boulevard, #700 By

Address Deputy Clerk

Adlington, VA 22202

7033515015 Date

Telephone

JOBS SBE, WT AF (202) 879-4928 Veulilez appeler au (202} 879-4828 pourune traduction bcd mit bai dich, hay gei (202) 879-4828
Es pug (202) 879-4825 GP EER phone A rage APTTT? (202) 879-4826 esar

     

REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DONOLEAIL TO ANSWER WITHIN THE REO RED Tid?

         

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso Ia traduccién al espafiol

CV-3110 [Rev. June 2017] Super. Ct. Civ. R. 4
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 2 of 13

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W.,, Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: wwiw.decourts.gov

 

Haley Southee

 

Plantitt

VS.

CaseNumber 2021 CA 000202 B

 

D.C. Metropolitan Police Officer Brian Varga, et al.,
Detendant

SUMMO .
Dis me py f DS Jenbss
To the above named Defendant: ues Oo ered [paw Ser/

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service, if you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

Aitiy yy,

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before ‘you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

James A. DeVita, Esq. #370578 Clerk of the Court
Name of Plaintiff's . Attomey
2111 Wilson Boulevard, #700 By

Address Deputy Clerk
Atington, VA 22202

7033515015 Date
Telephone

MBE, WIT BAF (202) e79-4828 Veuillez appeler au (202) 879-4828 pourune traduction Dé of mbt bai dich, hay poi (202) 879-4828
a ee eees | PACT Foe AMTTT (202}879-4828 peony,

 

 

 

 

 

 

    

 

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-623-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso Ja traduccién al espaiiol

CV-3110 [Rev. June 2017] Super. Ct. Civ, R. 4
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 3 of 13

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
300 Indiana Avenue, N.W., Suite 5060 Washington, D.C, 20001
Telephone: (202) 379-1133 Website: www.decourts.gov

 

Haley Southee

Plaintitt
¥8.

Case Number 2021 CA 000202 B

 

D.C. Metropolitan Police Officer Brian Varga, et al.,
Deiendant

, SUMMONS
To the above named Defendant: b+ «4 / an js

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,

attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 am. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m, and 12:00 noon on

James A. DeVita, Esq. #370578 Clerk of the Court
Name of Plaintiff's Afttomey
2111 Wilson Boulevard, #700 By

Address Deputy Clerk
Arlington, VA 22202

7033515015

 

Date

 

Telephone

Veulllez appeler au (202) 879-4828 pour une traduction Dé ch mot bai dich, hiy gei (202) 879-4828
} ee PRICE POE AMT Fp (202) 879-4828 eso

   

if you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite $000 at 500
Indiana Avenue, N.W,, for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso Ia traduccién al espaiiol

CV-3110 [Rev. June 2017] Super. Ct. Civ, R. 4
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 4 of 13

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

CIVIL BVISION
RALEY SOUTHEE )
$001 Caryn Court, #104
Alexandria, Virginia 22312
Plaintiff
¥ ) Case No,
D.C. METROPOLITAN

POLICE OFFICER BRIANA VARGA
Nareotic and Special Investigations Division

1406 F Street, NW., Suite 700
Washington D.C, 20005

And

THE DISTRICT OF COLUMBIA
Serve:

Muriel Bowser

Mayor of the District of Columbia
1356 Pennsylvania Avenue NLW.
Washington, D.C, 20004

and

Karl Racine

Attorney General of the

District of Columbia

441 4" Street, NW.

Washington, D.C, 20001

Defendants

}

 

Plaintiff states that:

COMPLAINT

Filed

D.C. Superior Court
01/23/2021 15:29am
Clerk of the Court

2021 CA 000202 B
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 5 of 13

THE PARTIES

SRA

i, Plaintiffis an individual who resides at 3001 Caryn Court, #104, Alexandria,
Virginia 22312.

2. Defendant Briana Varga is an individual with a business address at 1400 1
Street, N.W., Washington, D.C. 20005,

3. Defendant District of Columbia is a omimicipal corporation.

SUBJECT MATTER JURISDICTON

4, This Court has subject matter jurisdiction pursuant to D.C. Code Section 11-
921.

PERSONAL JURISDICTON

). This Court has personal jurisdiction over defendants because defendants
pursuant to District of Columbia Code Section 13-423 because defendants regularly
transact business in the District of Columbia and because defendants caused tortious
injury to plaintiff by an act or omission occurring in the District of Columbia.

FACTS

& On or about June 1, 2020, Muriel Bowser, Mayor of the District of Columbia,
imposed a curfew. Citing the fact that numerous businesses, vehicles, and government
buildings had been vandalized, burned or looted and that rioting had occurred in
Northeast D.C., upper Northwesi D.C. siretching to Georgetown, the Golden Triangle
Business Improvement District, Downtown DC. Business bnprovement District, and the
Mt. Vernon Triangle Cornmunity District in the two days prior to June 1, 2020, Mayor

Bowser imposed a “District-wide” curfew from Monday Jime 1, 2020 beginning at 7:00
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 6 of 13

p.m. to Tuesday June 2, 2020 at 6:00 a.m. and from Tuesday June 3, 2020 begining at
7:00 p.m. to Wednesday June 3, 2020 at 6:00 a.m. The curfew probibited people from
walking, biking, running, loitering, standing or driving on any street, alley, park, or other
public place during the hours of the curfew. Exceptions were made for health care
personnel, working media, voters, poll workers, and those needing urgent medical care.
Atryone caught violating the curfew would be subject to a criminal fine of up to $300.00
and up to ten days in jail. No exceptions were made for individuals exercising their First
Amondment right to freedom of speech or freedom of assembly. In imposing this curfew,
Mayor Bowser cited D.C. Code Section 7-2304 which permits the Mayor to “direct any
group of persons” to “remain off the public streets in the event that “any public
emergency requires that the Mayor institute a curfew.”

7, The curfew law issued by Mayor Bowser on June 1, 2020 is unconstitutional
because it is vague and overbroad. It is vague because it criminalizes conduct which is
ordinarily innocent such as walking, biking, running, and standing and because it gives
ihe police unfettered discretion to arrest individuals who have not engaged in any
criminal activity. The curfew law issued by Mayor Bowser on June 1, 2020 is also
unconstitutional because it is overly broad and not reasonably calculated to achieve its
goals of preventing vandalism, looting, burning and rioting. As noted above, the curfew
law did not contain any exceptions for individuals engaged in protected speech and
assembly, thus insuring that individuals who were doing nothing other than exercising
their constitutional rights would be arrested.

& Gn or about June 1, 2026 at approximately 11:00 p.m., while at or near the 1400

block of Swann Street, N.W., Washington, D.C, 20009, near Lafayette Park and the
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 7 of 13

White House, plaintiff was standing with a group of like-minded citizens protesting the
treatment of African American citizens by the police. Plaintiff was shouting “Black Lives
Matter” and saying the names of individuals that she believed had been killed by police
officers without legal justification such as George Floyd and Breonna Taylor. As such,
plaintiff was engaged in political speech protected by the First Amendment to the United
States Constitution and was assembled with others for that purpose.

9. Despite the fact that plaintiff was not engaged in any criminal activity, she was
arrested by Defendant Metropolitan Police Officer Briana Varga and charged with
violation of the curfew law promulgated by Mayor Bowser. Prior to the time that she was
arrested, plaintiff had attempted to leave the area and to return home in compliance with
the curfew law, but she was prevented from doing so by Officer Varga and other
members of the D.C. Metropolitan Police Department who continually blocked the path
of the demonstrators and refused to allow them to leave. This treatment by the police is,
of course, in marked contrast to the manner in which the individuals who invaded the
United States Capitol on January 6, 2021 were treated, virtually all of whom were
permitted to disburse and were not immediately arrested for violation of the District’s
curfew law.

10. After he was arrested, plaintiff was transported to the Blue Plains Police
Academy where she was held with her hands handcuffed behind her back until he was
arraigned and released the next moming.

11. All charges brought against plaintiff were subsequently dismissed on October
2, 2020,

12, Officer Varga was acting with the scope of her employment at the time of
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 8 of 13

the arrest, The actions of Officer Varga may have been motivated by actual malice,
conscious and deliberate violence and wrongdoing, evil or wrongful motive, intent to
injure and ill will,

{3. As a result of the false arrest and excessive force used by Officer Varga,
plaintiff suffered the loss of her liberty, physica! injury to her wrists, severe mental and
emotional distress, pain and suffering and a violation of her First Amendment rights to
freedom of speech and assembly, her 4 Amendment to be free from arrest without
probable cause and to be free from excessive force during the course of an arrest, and her
right fo equal protection guaranteed by the 5" and Fourteenth Amendment to the United
States Constitution,

14, Plaintiff provided notice of her claims for false arrest, excessive force, and
violation of his constitutional rights to the District of Columbia pursuant to D.C. Cade
Section 12-309 on or about August 5, 2020,

COUNT ONE
(FALSE ARREST)
(OFFICER BRIANA VARGA, DISTRICT OF COLUMBIA)

15. Plaintiff incorporates all prior allegations contained in paragraphs one through
fourteen by reference into paragraph fifieen of Count One.

16. By arresting plaintiff without legal justification, defendants falsely arrested
plaintiif.
17. The District of Cohumbia is liable for the action taken by the Defendant police
officer pursuant to the doctrine of respondeat superior.
18. As a result of the false arrest, plaintiff suffered the joss of her liberty and

experienced severe mental and emotional distress.
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 9 of 13

COUNT TWO
(ASSAULT)
(OFFICER BRIANA VARGA, DISTRICT OF COLUMBIA)
19. Plaintiff incorporates all prior allegations contained in paragraphs one through
eighteen by reference into paragraph nineteen of Count Two.
20, The Defendant police office assaulted plaintiff by causing her to reasonably
apprehend that he would be subjected to imminent harmful and offensive contact
21. The District of Columbia is liable for the action taken by the Defendant police
officer pursuant to the doctrine of respondeat superior.
22. As a result of the assault, plaintiff suffered severe mental and emotional distress.
COUNT THREE
{(BATTERY)
(OFFICER BRIANA VARGA, DISTRICT OF COLUMBIA)
23, Plaintiff incorporates all prior allegations contained in paragraphs one through
twenty-two by reference into paragraph twenty-three of Count Three.
24. The Defendant police officer battered plaintiff by touching her without her consent
and without having legal justification for doing so.
25, The District of Columbia is liable for the action taken by the Defendant police
officer pursuant to the doctrine of respondeat superior.
26, As a result of the battery, plaintiff suffered physical injuries and experienced pain
and suffering,
COUNT FOUR
(VIOLATION OF FOURTH AMENDMENT RIGHTS)

{ARREST WITHOUT PROBABLE CAUSE)
(OFFICER BRIANA VARGA)
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 10 of 13

27. Plaintiff incorporates all prior allegations contained in paragraphs one through
twenty-six by reference into paragraph twenty-seven of Count Four,

28. At the time that plaintiff was arrested, plaintiff had the ri ght pursuant te 42 U.S.C.
Section 1983 and the 4" Amendment to the United States Constitution to be free from
arrest without probable cause. This right was a clearly established right at the time that
plaintiff was arrested.

25, While acting under color of state law, the Defendant police officer knowingly
deprived plaintiff of her 4° Amendment right to be free from arrest without probable
cause by arresting plaintiff without probable cause to believe that she had committed a
crime.

30. As a result of the arrest without probable cause, plaintiff suffered the loss of her
liberty and experienced severe mental and emotional distress.

COUNT FIVE
(VIOLATION OF FOURTH AMENDMENT RIGHTS)
(EXCESSIVE FORCE}
(OFFICER BRIANA VARGA)
31. Plaintiff incorporates all prior allegations contained in paragraphs one through
thirty by reference into paragraph thirty-one of Count Five,

32. At the time that plaintiff was arrested, plaintiff had the right pursuant to 42 U.S.C.
Section 1983 and the 4" Amendment to the United States Constitution to be free from the
use of excessive force during the course of an arrest. This right was a clearly established
tight at the time that plaintiff was arrested.

33. While acting under color of state law, the Defendant police officer knowingly
deprived plaintiff of her 4° Amendment right to be free from excessive force durin g the

course of an arrest by using excessive force while arresting plaintiff .
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 11 of 13

34. As a result of the arrest without probable cause, plaintiff suffered physical injury
and experienced pain and suffering.
COUNT SIX
(VIOLATION OF FIRST AMENDMENT RIGHTS)
(FREEDOM OF SPEECH)
(OFFICER BRIANA VARGA)
35. Plaintiff incorporates all prior allegations contained in paragraphs one through

thirty-four by reference inte paragraph thirty-five of Count Six.

36. At the time that plaintiff was arrested, plaintiff had the right pursuant to 42 U.S.C.
Section 1983 and the ist Amendment to the United States Constitution to freedom of
speech. This right was a clearly established right at the time that plaintiff was arrested.

37. While acting under color of state law, the Defendant police officer knowingly
deprived plaintiff of her Ist Amendment right to freedom of speech.
38. As a result of the deprivation of her First amendment rights, plaintiff experienced

severe mental and emotional distress

COUNT SEVEN
(VIOLATION OF FIRST AMENDMENT RIGHTS)
(FREEDOM OF ASSEMBLY)
(OFFICER BRIANA VARGA}
39, Plaintiff incorporates all prior allegations contained in paragraphs one through
thirty-eight by reference into paragraph thirty-nine of Count Seven.
40. At the time that plaintiff was arrested, plaintiff had the right pursuant to 42 U.S.C.
Section 1983 and the ist Amendment to the United States Constitution to freedom of
assembly. This right was a clearly established right at the time that plaintiff was arrested.

41. While acting under color of state law, the Defendant police officer knowingly

deprived plaintiff of her 1st Amendment right to freedom of assembly.
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 12 of 13

42. As a result of the deprivation of his First amendment rights, plaintiff experienced

sévere mental and emotional distress
COUNT EIGHT
(VIOLATION OF FIRST AMENDMENT RIGHTS)
{EQUAL PROTECTION}
(OFFICER BRIANA VARGA}
43. Plaintiff incorporates all prior allegations contained in paragraphs one through
forty-two by reference into paragraph forty-three of Count Eight.

44, At the ime that plaintiff was arrested, plaintiff had the right pursuant to 42 U.S.C.
Section 1983 and the 5" and 14th Amendments to the United States Constitution io equal
protection, This right was a clearly established right at the time that plaintiff was arrested.

45, While acting under color of state law, the Defendant police officer knowingly
deprived plaintiff of his right to equal protection of the law by not permitting plaintiff to
peaceably disperse prior to the time that he was arrested in the same manner as others
accused of violating the District of Columbia’s curfew laws

46, As aresult of the deprivation of his 5" and 14th amendment rights, plaintiff

experienced severe mental and emotional distress,

DEMAND

WHEREFORE, plaintiff demands judgment in her favor and an award of
compensatory damages in the amount of GQne Hundred Thousand Dollars ($100,000.00)
and an award of punitive damages in the amount of Three Hundred Thousand
($306,000.00) plus casts.

JURY DEMAND

 

Plaintiff demands a jury trial.
Case 1:21-cv-01461-ABJ Document 1-2 Filed 05/28/21 Page 13 of 13

Respectfully Submitted:

_/s/ James A. DeVita

James A. DeVita, Esq, D.C. Bar #370578
2111 Wilson Bivd., Suite 700

Arlington, Virginia 22201

703-347-7180 (Phone)

703-347-7104 (Fax)
jdevitalaw@gmail.com

Attomey For Plaintiff
